—Judgment, Supreme Court, Bronx County (Joseph Mazur, J.), rendered June 30,1992, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 5 to 10 years, unanimously affirmed.
Defendant’s motion to suppress was properly denied without a hearing since his motion papers, which alleged that he was stopped by the police for no reason at all and that he had not *353committed any crime, contained only legal conclusions and conclusory allegations that failed to show that the evidence was unlawfully seized (People v Dekle, 192 AD2d 471, lv denied 81 NY2d 1072; People v Marte, 207 AD2d 314, 316).
Contrary to defendant’s claim, the court did not err in admitting into evidence one of the ten dollar bills of prerecorded buy money recovered from him after his arrest inasmuch as the People provided reasonable assurances of the money’s identity and unchanged condition (People v Julian, 41 NY2d 340, 343). While the evidence was in a different envelope by the time of trial, the arresting officer testified that after the envelope is delivered to the property clerk, the property clerk puts the contents into a different envelope. Further, the holes in the money and the fact that the money was no longer stapled to the photocopy of the money were deficiencies in the custodial chain which went to weight and not the admissibility of the evidence (see, People v Murray, 191 AD2d 397, lv denied 82 NY2d 723; People v Sarmiento, 168 AD2d 328, affd 77 NY2d 976). concur—Rubin, J. P., Ross, Nardelli, Williams and Tom, JJ.